Citation Nr: 0832383	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a lung disability, to 
include scar tissue of the lungs.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972, January 1973 to December 1974, and February 2003 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for left 
shoulder arthritis, left elbow tendonitis, and scar tissue of 
the left lung.  

In February 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the veteran submitted 
additional evidence without a waiver of RO jurisdiction.  

In May 2008, the RO granted service connection for left 
shoulder arthritis and left elbow tendonitis.  This 
represents a complete grant of the benefit sought (service 
connection) for these two disabilities and as such, these 
issues are no longer before the Board.  In May 2008, the RO 
also furnished a Supplemental Statement of the Case (SSOC) on 
the issue of entitlement to service connection for scar 
tissue of the left lung.


FINDINGS OF FACT

1.  A disability of the lungs (scar tissue) was not noted at 
the time of re-entry into active service, but the probative 
evidence clearly and unmistakably establishes that veteran's 
scarring or atelectasis of the right lung existed before 
examination, acceptance and enrollment.

2.  The probative evidence clearly and unmistakably 
establishes that the preexisting lung scarring was not 
aggravated during active service beyond its natural 
progression.


CONCLUSION OF LAW

A lung disability (scarring or atelectasis of the lungs) pre-
existed active service and was not aggravated during active 
service. 38 U.S.C.A. §§ 1111, 1131, 1132, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 


Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in October 2004 that notified the veteran of the evidence 
needed to substantiate his claim for service connection.  
This letter advised the veteran of the evidence VA would 
provide and the evidence he needed to provide.  He was also 
asked to submit any evidence in his possession that he 
believed would support his claim.  Letter dated in March 2006 
provided information about the evidence needed to evaluate 
disabilities and determine the effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated by SSOC's dated in January and May 2008.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The claims file contains the veteran's service treatment 
records, VA medical center (VAMC) records, and private 
medical records from Dr. McKay.  The veteran has not 
identified additional records that need to be obtained.  The 
veteran was provided a VA general medical examination in 
March 2005.  The Board acknowledges that a medical opinion 
was not obtained regarding whether any current lung 
disability was incurred or aggravated during service.  
However, as will be discussed in more detail below, the 
record does not contain competent evidence suggesting that 
any current lung disability was caused, aggravated, or 
otherwise related to active military service and the Board 
finds that additional examination and medical opinion is not 
required.  See 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background

Information in the claims file indicates the veteran had 
various periods of active service as well as Reserve service.  
Service records show that on separation examination in 
February 1972, the veteran's chest x-ray was reported as 
negative and his lungs were reported as normal on clinical 
evaluation.  Periodic examinations during Reserve service 
dated from approximately December 1978 to February 2002 
describe the veteran's lungs as normal on clinical 
evaluation.  On pre-deployment health assessment in July 
2002, the veteran denied any medical problems since his last 
periodic physical examination.  

The veteran returned to active duty in February 2003 and 
served in Kuwait from March 2003 to January 2004.  At that 
time, it appears he was sent to Landstuhl Regional Medical 
Center for evaluation of chest pain and uncontrolled 
hypertension.  Chest x-rays showed linear opacities in the 
right infrahilar region.  Impression was probable scarring or 
atelectasis and less likely early infiltrate in the right 
infrahilar region.  The evaluation was described as limited 
as the diaphragm overlapped the region.  There was a notation 
to compare with old films or follow-up if there was concern.  

VAMC chest x-rays dated in August 2004 reported the lung 
fields as essentially clear with no effusion or pneumothorax.  
The chest was otherwise negative.  

The veteran underwent a VA general medical examination in 
March 2005.  He reported that he had scar tissue in his lung.  
He denied any symptoms.  Pulmonary function tests showed 
obstructive lung defect.  Chest x-ray report indicates that 
lung markings were prominent and appeared chronic in nature, 
with no significant change when compared to the prior study.  
It was noted that mild prominence in the markings made it 
difficult to exclude an underlying component of chronic 
obstructive pulmonary disease (COPD), without clinical 
correlation.  Diagnosis was status post scar tissue in the 
lungs (prominent vascular markings due to smoking, stable).  

VAMC chest x-rays dated in February 2008 showed COPD with no 
acute abnormalities; and changes status post coronary artery 
bypass graft surgery.

Private medical records from Dr. McKay dated from 
approximately April 1990 to October 2002 show that the 
veteran was treated on multiple occasions for bronchitis and 
had various chest x-rays.  Chest x-rays dated in October 1994 
showed linear densities in the right and left base consistent 
with atelectasis or fibrosis.  There was no evidence of 
infiltrate or effusion.  X-rays in May 1996 showed 
interstitial fibrosis.  There was no evidence of active 
disease.  X-rays in September 1998 showed areas of discoid-
type atelectasis within both lower lungs.  No additional 
significant pulmonary or cardiac findings were noted.  X-rays 
in July 2000 showed a few short streaky densities present in 
both lung bases, some of which were seen in 1998.  Impression 
was that no active cardiopulmonary disease was seen.  X-rays 
in December 2001 showed stable fibrotic changes, both lung 
bases.  It was noted there was no significant change since 
the study of July 2000.  Physician notes dated in December 
2001 indicate the veteran was called and informed that chest 
x-rays showed old scarring, but no change.  X-rays in 
December 2002 noted that the multiple streaky bands of 
increased density at the lung bases on the December 2001 
study had cleared suggesting that they represented bands of 
subsegmental atelectasis.  Impression was no evidence of 
active process.

III. Analysis

In his notice of disagreement, the veteran argued that the 
evidence from Landstuhl Regional Medical Center was not 
considered.  He indicated that the physician there saw 
something on the x-ray and thought enough of it to want 
another chest x-ray taken.  The veteran indicated the scar 
tissue in his lung could be from the sand and dust in Kuwait 
or from the 40 years of smoking along with the free 
cigarettes the Army provided.  At the December 2006 informal 
conference, the veteran requested that the x-ray findings 
from Landstuhl be compared to the VA examination findings.  

At the February 2008 hearing, the veteran testified that he 
gets short of breath and probably takes more breaks than a 
normal person.  He attributed some of his respiratory 
problems to smoking and indicated that the Army should not 
have handed out cigarettes.  

With regard to the veteran's contention that he has a current 
lung disability related to in-service smoking, the Board 
notes that for claims filed after June 9, 1998, legislation 
prohibits service connection for a disability first 
manifested after service (or after an applicable presumptive 
period) on the basis that it resulted from disease or injury 
attributable to the use of tobacco products by a veteran 
during service.  See 38 U.S.C.A. § 1103 (West 2002 & Supp. 
2007).  The veteran's claim for service connection for a lung 
disability was received in June 2004.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (the Court raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. § 
3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'"  Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004); see VAOGCPREC 3- 2003 (July 16, 
2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Review of service treatment records does not show that the 
veteran underwent a physical examination at the time of his 
February 2003 return to active duty.  However, on annual 
examination in February 2002, his lungs were reported as 
normal on clinical evaluation.  The presumption of soundness 
is therefore for application.  Notwithstanding, the numerous 
x-ray reports from Dr. McKay all pre-dated the veteran's re-
entry to service in February 2003 and provided 
uncontroversial objective evidence of the presence anomalies 
of the lungs, to include scarring or atelectasis.  This 
private medical evidence clearly and unmistakably shows that 
radiology findings of lung scarring existed prior to active 
duty in February 2003.  

Review of service treatment records shows that the chest x-
rays completed in January 2004 were in connection with workup 
and treatment for chest pain and uncontrolled hypertension.  
There is no indication the veteran was having respiratory 
problems and the reported findings appear to be incidental to 
the treatment provided.  The records do not show that the 
veteran had any lung injury or treatment for a diagnosed lung 
disability during his most recent period of active service 
and an increase in severity of the preexisting lung scarring 
is not shown.  The veteran does not necessarily contend 
otherwise.  Indeed, he stated at his February 2008 personal 
hearing that he was not aware of him experiencing any 
respiratory problems in relationship to his lung scarring.  
He felt his chest pains and shortness of breath were more the 
result of his heart problems.  As such, the evidence clearly 
and unmistakably shows a lack of aggravation.  

The Board acknowledges the veteran's contentions that he has 
respiratory problems related to all of the sand and the dust 
in Kuwait.  Although the veteran is competent to report 
exposure to significant dust during his participation in 
Operation Enduring Freedom, he is not competent to relate any 
current lung disability (most recently described as COPD on 
the February 2008 x-ray) to such exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to provide medical etiology opinions).  Review of 
the competent evidence indicates that the x-ray findings and 
obstructive defect are related to smoking.  Evidence of 
record does not show the veteran has a current lung 
disability that was incurred or aggravated during a period of 
active military service and the claim is denied.  


ORDER

Entitlement to service connection for a lung disability, to 
include scar tissue of the lungs, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


